UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6518


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES FITZGERALD BELLAMY, a/k/a Gerald Bellamy,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00071-RLV-1)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Fitzgerald Bellamy, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Fitzgerald Bellamy appeals the district court’s

order   denying   his     motion    for    reduction   of    sentence     under    18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no   reversible    error.         Accordingly,      we   affirm    for    the

reasons stated by the district court.                  See United States v.

Bellamy, No. 5:99-cr-00071-RLV-1 (W.D.N.C. Mar. 17, 2009).                         We

deny Bellamy’s motion for appointment of counsel.                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in     the    materials    before     the    court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2